Blandford, Justice.
The question made by this record is, can a widow, for herself and as next frie'nd for her two minor children, take an exemption in the property which was that of her deceased husband at the time of his death, when by the will of the husband the property had been devised and bequeathed to her for life and in trust for said minor children, against the objections of a judgment creditor of the husband?
We think that this question has been answered in the affirmative by several decisions of this court. 40 Ga., 439; 52 Id., 407; Code, §2002. If the husband had been in life, he could have had the exemption set apart for the benefit of the wife and children, and in case he failed to apply, the wife could have done so, and we see no reason, when the death of the husband intervenes, why the exemption should not be allowed, as has been decided in the cases referred to. Here the property sought to be set apart did not vest by the death of the husband in any one, but by his will was transmitted to the wife and minor children for whose benefit the exemption is sought. So that this case does not fall within the rulings of the cases reported in 42 Ga., 121, and 43 Id., 377.
The court below having decided according to the views here expressed, the judgment must be affirmed.